Name: Decision (EU) 2017/760 of the European Central Bank of 24 April 2017 on the total amount of annual supervisory fees for 2017 (ECB/2017/11)
 Type: Decision
 Subject Matter: free movement of capital;  accounting;  financial institutions and credit;  taxation;  management
 Date Published: 2017-04-29

 29.4.2017 EN Official Journal of the European Union L 113/52 DECISION (EU) 2017/760 OF THE EUROPEAN CENTRAL BANK of 24 April 2017 on the total amount of annual supervisory fees for 2017 (ECB/2017/11) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to the prudential supervision of credit institutions (1), and in particular Article 30 thereof, Having regard to Regulation (EU) No 1163/2014 of the European Central Bank of 22 October 2014 on supervisory fees (ECB/2014/41) (2), and in particular Articles 3(1) and 9(2) thereof, Whereas: (1) The total amount of the annual supervisory fees to be levied under Article 9(2) of Regulation (EU) No 1163/2014 (ECB/2014/41) should cover, but not exceed, the expenditure incurred by the European Central Bank (ECB) in relation to its supervisory tasks in the relevant fee period. This expenditure primarily consists of costs directly related to the ECB's supervisory tasks, such as direct supervision of significant entities, oversight of the supervision of less significant entities and performance of horizontal tasks and specialised services. It also includes costs indirectly related to the ECB's supervisory tasks, such as services provided by the ECB's support business areas, including premises, human resources management, administrative services, budgeting and controlling, accounting, legal, communication and translation services, internal audit, and statistical and information technology services. (2) To calculate the annual supervisory fees payable in respect of significant supervised entities and significant supervised groups, and less significant supervised entities and less significant supervised groups, the total costs should be split on the basis of the expenditure allocated to the relevant functions that perform the direct supervision of significant supervised entities and significant supervised groups and the indirect supervision of less significant supervised entities and less significant supervised groups. (3) The total amount of the annual supervisory fees for 2017 should be calculated as the sum of: (a) the estimated annual costs of supervisory tasks for 2017, based on the approved ECB budget for 2017, taking into account any developments in the estimated annual costs expected to be incurred by the ECB that were known at the time this Decision was adopted; and (b) the surplus or deficit from 2016. (4) The surplus or deficit should be determined by deducting the actual annual costs of the supervisory tasks incurred for 2016, as reflected in the ECB's Annual Accounts for 2016 (3), from the estimated annual costs levied for 2016 set out in the Annex to Decision (EU) 2016/661 of the European Central Bank (ECB/2016/7) (4). (5) In accordance with Article 5(3) of Regulation (EU) No 1163/2014 (ECB/2014/41), fee amounts related to previous fee periods that were not collectible, interest payments received in accordance with Article 14 and amounts received or refunded in accordance with Article 7(3) of that Regulation, if any, should also be taken into account in the estimated annual costs of supervisory tasks for 2017, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision, the definitions contained in Regulation (EU) No 468/2014 of the European Central Bank (ECB/2014/17) (5) and Regulation (EU) No 1163/2014 (ECB/2014/41) shall apply. Article 2 Total amount of annual supervisory fees for 2017 1. The total amount of annual supervisory fees for 2017 shall be EUR 424 957 652, calculated as shown in Annex I. 2. Each category of supervised entities and supervised groups shall pay the following total amount of annual supervisory fees: (a) significant supervised entities and significant supervised groups: EUR 391 279 654; (b) less significant supervised entities and less significant supervised groups: EUR 33 677 998. The split of the total amount of annual supervisory fees for 2017 payable in respect of each category is shown in Annex II. Article 3 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 24 April 2017. The President of the ECB Mario DRAGHI (1) OJ L 287, 29.10.2013, p. 63. (2) OJ L 311, 31.10.2014, p. 23. (3) Published on the ECB's website at www.ecb.europa.eu in February 2017. (4) Decision (EU) 2016/661 of the European Central Bank of 15 April 2016 on the total amount of annual supervisory fees for 2016 (ECB/2016/7) (OJ L 114, 28.4.2016, p. 14). (5) Regulation (EU) No 468/2014 of the European Central Bank of 16 April 2014 establishing the framework for cooperation within the Single Supervisory Mechanism between the European Central Bank and national competent authorities and with national designated authorities (SSM Framework Regulation) (ECB/2014/17) (OJ L 141, 14.5.2014, p. 1). ANNEX I Calculation of the total amount of annual supervisory fees for 2017 (EUR) Estimated annual costs for 2017 464 676 594 Salaries and benefits 208 621 881 Rent and building maintenance 54 990 329 Other operating expenditure 201 064 384 Surplus/deficit from 2016  41 089 798 Amounts to be taken into account in accordance with Article 5(3) of Regulation (EU) No 1163/2014 (ECB/2014/41) 1 370 856 Fee amounts related to previous fee periods that were not collectible 0 Interest payments received in accordance with Article 14 of the above Regulation  23 761 Amounts received or refunded in accordance with Article 7(3) of the above Regulation 1 394 617 TOTAL 424 957 652 ANNEX II Split of the total amount of annual supervisory fees for 2017 (EUR) Significant supervised entities and significant supervised groups Less significant supervised entities and less significant supervised groups Total Estimated annual costs for 2017 427 700 563 36 976 031 464 676 594 Surplus/deficit from 2016  37 593 510  3 496 288  41 089 798 Amounts to be taken into account in accordance with Article 5(3) of Regulation (EU) No 1163/2014 (ECB/2014/41) 1 172 601 198 255 1 370 856 Fee amounts related to previous fee periods that were not collectible 0 0 0 Interest payments received in accordance with Article 14 of the above Regulation  8 696  15 065  23 761 Amounts received or refunded in accordance with Article 7(3) of the above Regulation 1 181 297 213 320 1 394 617 TOTAL 391 279 654 33 677 998 424 957 652